DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Claims 1-7, 10-18, 23 and 24-26 (new) are pending. Claims 1-7 and 10 are withdrawn. 
Previous rejection of claims 11-18 and 23-25 under 35 USC 103 is modified in view of the amendments.
Claim 26 is objected. 

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Applicant argues the art fails to provide a reasonable expectation of producing a stable dispersion or solution. In support of this, Applicant argues (1) the references do not tech combining compound of formula (I) or (II) with a polyol; chemical arts are unpredictable; and hexamine is different from the triazine exemplified in Hamilton. 
Applicant’s argument has been considered but is not persuasive. A single inherent teaching of the scavenger with polyol is not required. Hamilton teaches using polyol with a sulfur scavenger, including polyamine, to allow use in winter applications. Hexamine is a known sulfur scavenger as taught in Kremer. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize hexamine with a polyol to improve the properties of the scavenging composition for use during winter. Further, hexamine 
Solubility in water 85.3 g/100 mL
Solubility in chloroform  13.4 g/100 g (20 °C)  
Solubility in methanol  7.25 g/100 g (20 °C)  
Solubility in ethanol  2.89 g/100 g (20 °C)  
Solubility in acetone  0.65 g/100 g (20 °C)  
Solubility in benzene  0.23 g/100 g (20 °C)  
Applicant further argues (2) the art fails to teach the amount of compounds of formula (I) or (II) and any teaching to amount in Hamilton is exclusively for triazine. Applicant further argues (3) the art fails to provide a reasonable expectation of producing a stable dispersion or solution as evidenced in the examples of the present application.
Applicant’s arguments have been considered but are not persuasive. First, the examples in the instant specification merely show the claimed composition having 67% hexamine. The example does not demonstrate any degree of unpredictability. Further, if on page 6 of the Reply applicant is arguing the fact that “the mixture can be about 67% by weight and remain stable” shows unpredictability because it is unstable above such concentration, then the claim limitation of “at least 67%” would be outside applicants invention. Further, Hamilton’s teaching of concentration of scavenging composition in the polyol, though not a compound of formula I or II, would lead one of ordinary skill in the art to look to such ranges as a stating place for use when using hexamine of Kremer. Further, given the amount of scavenger in the composition will have an effect on the sulfur removal, one would be motivated to select the amount of scavenger concentration in the solution to maximize contact with hydrogen sulfide while balancing efficiency.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 14-17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 2018/0105729) in view of Kremer (US 5,213,680).
claims 11, 12, 14-17, 21-24 Hamilton teaches a winterizing hydrogen sulfide scavenger for use in treating hydrocarbon streams including crude oil and products thereof (claim 16). The winterizing compositions comprise a hydrogen sulfide scavenger and a triol with optional added winterizing agents (abstract). Hamilton teaches that sulfur scavengers are often required to remain in a liquid cooled to low temperatures such as -40ºC (0003). Hamilton teaches that hydrogen sulfide scavengers use winterizing material to allow low temperature applications. Common winterizing materials include methanol and glycol. Methanol suffers from high rate of evaporation at low temperatures and glycol is expensive (0003-0004). Hamilton teaches that triols may be used in the scavenging solution to provide the desired low temperature properties at low cost and with low evaporation rates (0003-0004). The triol may be glycerin (0047). The winterizing scavenger composition utilizing a triol provides hydrogen sulfide scavenging for use in cold climate with pour points preferably less than -40ºC (abstract; 0003). Hamilton teaches wherein the scavenging component in the winterized hydrogen sulfide scavenging composition may include any known triazine and/or non-triazine scavenging agent, including amines.  Where taught, the pH is above 7 (table 4) and Hamilton teaches adding basic pH modifiers (0062-0063). The hydrocarbon stream includes crude oil, natural gas, kerosene, fuel oil, distillate, heating oil, bunker fuel oil, or mixtures thereof (claim 16). 
Kremer teaches utilizing hexamine alone or in solution for the removal of hydrogen sulfide and other sulfur compounds from sour petroleum and coal liquefaction oils (col. 1, lines 6+) including residual oil fractions, heavy  tars and coke (col. 1, lines 15+, 30+). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize hexamine as the hydrogen sulfide scavenging compound in the winterized hydrogen sulfide scavenging composition of Hamilton because Hamilton teaches using known scavengers including amines and Kremer teaches hexamine is a known hydrogen sulfide scavenger. 

With respect to the scavenger composition comprising at least 67% wt. of hexamine scavenging compound, a few embodiments exemplified in Hamilton utilize 42% active sulfur scavenger (0010+; 0046), 70% active scavenger, 63% active scavenger (Table 2c; 0105). The process taught in Hamilton includes “contacting the hydrocarbon stream with an effective amount of a sulfur scavenging composition comprising at least one sulfur scavenger and a winterizing solution including in at least one triol” (0007; claim 12). Further, the amount of scavenger has an effect on the removal of hydrogen sulfide. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to design the concentration such that the desired hydrogen sulfide removal is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. MPEP 2144.

Claims 13, 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20180105729) and Kremer (US 5,213,680) as applied to claims 11, 15 and 24 above, further in view of Poland (US 2017/0022109).
claims 13, 18 and 25, Hamilton (claim) and Kremer (col. 1, line 35+; col. 2, line 49+) both teach treating heavy petroleum streams including crude oil and streams derived therefrom. Hamilton and Kremer do not expressly teach wherein the composition is used to treat asphalt or a stream comprising polyphosophric acid. 
Poland teaches a process and scavenging composition for treating asphalt compositions derived from crude petroleum (0005). Poland teaches that a common modifying agent is polyphosphoric acid, which increases the binder stiffness of the asphalt and improves resistance to aging (0005-0006). Poland also teaches the need for scavengers to remove the hydrogen sulfide in asphalt produced by conversion of the asphalt as well as modification with the polyphosphoric acid (0006-0008; 0021). Poland focuses on different scavengers, namely copper- and iron-based complexes. 
Poland teaches asphalt product containing polyphosphoric acids and treating such with scavengers to remove hydrogen sulfide. Hamilton in view of Kremer teaches treating hydrocarbon containing streams with hydrogen sulfide scavengers containing triol. In view of these teachings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hexamine in triol winterizing hydrogen scavenging composition Hamilton in view of Kremer for scavenging sulfur including hydrogen sulfide form hydrocarbon containing compositions for removal of hydrogen sulfide from asphalts product containing polyphosphoric acids taught in Poland. 




Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the art fails to teach or render obvious the hydrogen sulfide scavenging method of claim 26, wherein .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771